EXHIBIT CERTIFICATION I, Richard A. Robert, certify that: 1.I have reviewed this Annual Report on Form10-K/A of Vanguard Natural Resources, LLC; 2.Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report; Date: February 4, 2010 /s/ Richard A. Robert Richard A. Robert Executive Vice President and Chief Financial Officer (Principal Financial Officer) Vanguard Natural Resources, LLC
